



Exhibit 10.2


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CASTLE BIOSCIENCES, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CASTLE
BIOSCIENCES, INC. IF PUBLICALLY DISCLOSED.
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 4, 2020 (the “Third Amendment Date”), by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314, as collateral agent (in
its individual capacity, “Oxford”; and in its capacity as collateral agent,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time including Oxford
in its capacity as a Lender and SILICON VALLEY BANK, a California corporation
with an office located at 3003 Tasman Drive, Santa Clara, CA 95054 (“Bank” or
“SVB”) (each a “Lender” and collectively, the “Lenders”), and CASTLE
BIOSCIENCES, INC., a Delaware Corporation with offices located at 820 S.
Friendswood, Suite 201, Friendswood, TX 77546 (“Borrower”).


WHEREAS, Collateral Agent, Borrower and the Lenders party to the Loan Agreement
from time to time have entered into that certain Loan and Security Agreement,
dated as of November 30, 2018 (as amended, supplemented or otherwise modified
from time to time, including, but without limitation, pursuant to that certain
First Amendment to Loan and Security Agreement dated as of June 13, 2019, and
that certain Waiver and Second Amendment to Loan and Security Agreement dated as
of February 28, 2020, collectively, the “Loan Agreement”) pursuant to which the
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof; and


WHEREAS, Borrower, the Lenders and Collateral Agent also desire to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below;


NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Collateral
Agent hereby agree as follows:


1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
Borrower hereby reaffirms the security interest granted by Borrower previously
in Section 4.1 of the Loan Agreement with respect to the Collateral.



3.
Section 6.10 of the Loan Agreement is hereby amended and restated in their
entirety as follows:



“6.10    Financial Covenant. Borrower shall achieve the following, to be tested
as of the last day of the applicable quarter, on a consolidated basis with
respect to Borrower and its Subsidiaries:


(i) Revenues for the three months ended at the end of the applicable quarter-end
month set forth below of at least:
Trailing 3-Month Period Ending
Minimum Trailing 3 Months Revenue ([***]% of Plan)
6/30/2019
$7,646,880.00
9/30/2019
$7,596,081.00
12/31/2019
$8,014,761.00
3/31/2020
$11,062,938.00
6/30/2020
$15,110,788.00
9/30/2020
$15,661,698.00
12/31/2020
$14,372,737.00



, and thereafter, the required revenues of Borrower shall be determined by
Collateral Agent and the Lenders upon receipt and review by Collateral Agent and
the Lenders of Borrower’s Annual Projections delivered in




[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED


1

--------------------------------------------------------------------------------







accordance with Section 6.2(a)(iii); provided that such required revenues shall
be (i) based on a minimum requirement of at least [***] percent ([***]%) of
Borrower’s board of directors-approved revenue plan (provided that such plan is
acceptable to Collateral Agent and the Lenders), (ii) in no event less than the
amounts required hereunder with respect to [***], and (iii) at such levels that
[***]. Collateral Agent, Borrower and the Lenders shall execute and deliver to
each other an amendment to this Agreement which provides the terms of such
Future Minimum Revenue Covenants no later than March 31st of each year. It shall
be an immediate Event of Default if Borrower, Collateral Agent and the Lenders
(in each case acting reasonably) fail to enter into the aforementioned amendment
on or prior to March 31st of each year.


GAAP revenue recognized from consolidated DecisionDx-CM Medicare claims in which
a payment decision was awarded through an Administrative Law Judge appeal
process shall not be part of GAAP revenue as measured by this
performance-to-plan revenue covenant.”


4.
Exhibit C of the Loan Agreement is hereby amended and restated in its entirety
as set forth on Exhibit C attached hereto.



5.
Limitation of Amendment.



a.
The amendments set forth in Sections 3 and 4, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (ii) otherwise prejudice
any right or remedy which the Lenders, or obligation which Borrower, may now
have or may have in the future under or in connection with any Loan Document.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



6.
Release by Borrower.



a.
FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Collateral Agent and each Lender and their respective present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment solely to the extent such
claims arise out of or are in any manner whatsoever connected with or related to
the Loan Documents, the Recitals hereto, any instruments, agreements or
documents executed in connection with any of the foregoing or the origination,
negotiation, administration, servicing and/or enforcement of any of the
foregoing (collectively “Released Claims”).



b.
In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:



“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or releasing party.” (Emphasis
added.)


c.
By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently





















[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED


2

--------------------------------------------------------------------------------







knows or believes to be true, but that it is the intention of Borrower hereby to
fully, finally and forever settle and release all matters, disputes and
differences, known or unknown, suspected or unsuspected in respect of the
Released Claims; accordingly, if Borrower should subsequently discover that any
fact that it relied upon in entering into this release was untrue, or that any
understanding of the facts was incorrect, Borrower shall not be entitled to set
aside this release by reason thereof, regardless of any claim of mistake of fact
or law or any other circumstances whatsoever. Borrower acknowledges that it is
not relying upon and has not relied upon any representation or statement made by
Bank with respect to the facts underlying this release or with regard to any of
such party’s rights or asserted rights.


d.
This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.



e.
Borrower hereby represents and warrants to Collateral Agent and the Lenders, and
Collateral Agent and the Lenders are relying thereon, as follows:



i.
Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.



ii.
Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.



iii.
The terms of this Amendment are contractual and not a mere recital.



iv.
This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.



v.
Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.



7.
To induce Collateral Agent and the Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and the Lenders as
follows:



a.
Immediately after giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) and (ii) no Event of Default has occurred and
is continuing;



b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



3

--------------------------------------------------------------------------------







c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



8.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



9.
This Amendment shall be deemed effective as of the Third Amendment Date upon (a)
the due execution and delivery to Collateral Agent of this Amendment by each
party hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred
through the date hereof, which may be debited (or ACH’d) from any of Borrower’s
accounts with the Lenders.



10.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



11.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.





[Balance of Page Intentionally Left Blank]








4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.


BORROWER:
CASTLE BIOSCIENCES, INC.
By:
/s/ Frank Stokes
Name:
Frank Stokes
Title:
Chief Financial Officer
 
 
COLLATERAL AGENT AND LENDER:
OXFORD FINANCE LLC
By:
/s/ Colette H. Featherly
Name:
Colette H. Featherly
Title:
Senior Vice President
 
 
LENDER:
SILICON VALLEY BANK
By:
/s/ Kristine Rohmer
Name:
Kristine Rohmer
Title:
Vice President



















































[Signature Page - Third Amendment to Loan and Security Agreement]




--------------------------------------------------------------------------------






EXHIBIT C


Compliance Certificate


TO:
OXFORD FINANCE LLC, as Collateral Agent and Lender
 
SILICON VALLEY BANK, as Lender
FROM:
CASTLE BIOSCIENCES, INC.



The undersigned authorized officer (“Officer”) of CASTLE BIOSCIENCES, INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders from time to time party thereto (the “Loan Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement),


(a)Borrower is in complete compliance for the period ending ________________with
all required covenants except as noted below;


(b)There are no Events of Default, except as noted below;


(c)Except as noted below, all representations and warranties of Borrower stated
in the Loan Documents are true and correct in all material respects on this date
and for the period described in (a), above; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.


(d)Borrower, and each of Borrower’s Subsidiaries, has timely filed all required
tax returns and reports, or obtain extensions thereof, Borrower, and each of
Borrower’s Subsidiaries, has timely paid all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower, or Subsidiary,
except as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement;


(e)No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.


Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.


Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.


 
 
Reporting Covenant
 
Requirement
 
Actual
 
Compiles
1)
 
Financial statements
 
Quarterly within 5 days SEC Filings
 
 
 
Yes
No
N/A
2)
 
Annual (CPA Audited) statements
 
Within 150 Days after FYE or
within 5 days SEC Filings
 
 
 
Yes
No
N/A
3)
 
Annual Financial
Projections/Budget (prepared on a
quarterly basis)
 
Annually (within earlier of 60 days
of FYE or 7 Business Days of
approval by Board), and within 7
Business Days of any revision
 
 
 
Yes
No
N/A








--------------------------------------------------------------------------------







4)
 
A/R & A/P agings
 
Quarterly within 30 days
 
 
 
Yes
No
N/A
5)
 
8-K, 10-K and 10-Q Filings
 
If applicable, within 5 days of filing
 
 
 
Yes
No
N/A
6)
 
Security Holder reports and notices
 
Within 5 days of delivery
 
 
 
Yes
No
N/A
7)
 
Compliance Certificate
 
Quarterly/Annually within 5 days of SEC Filings
 
 
 
Yes
No
N/A
8)
 
IP Report
 
When required
 
 
 
Yes
No
N/A
9)
 
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
 
 
$______
 
Yes
No
N/A
10)
 
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
 
 
$______
 
Yes
No
N/A

Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)
 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No



Financial Covenants


Covenant
 
Requirement
 
Actual
 
Compliance
 
 
Trailing
Minimum
 
 
 
 
 
 
 
trailing
 
 
 
 
 
 
 
 
3-month
3 months
 
 
 
 
 
 
 
revenue
 
 
 
 
 
 
 
 
period ending
([***]% of plan)
 
 
 
 
 
Minimum Revenues
 
 
 
 
 
 
 
 
(trailing three months)
 
6/30/2019
$
7,646,880.00


 
 
 
 
 
 
 
9/30/2019
$
7,596,081.00


 
[$________]
 
Yes
No
 
 
12/31/2019
$
8,014,761.00


 
 
 
 
 
 
 
3/31/2020
$
11,062,938.00


 
 
 
 
 
 
 
6/30/2020
$
15,110,788.00


 
 
 
 
 
 
 
9/30/2020
$
15,661,698.00


 
 
 
 
 
 
 
12/31/20
$
14,372,737.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Thereafter, at least [***]% of projections
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***] Bank Account
 
Not above $[***] as of the end of any Business day
 
$[________]
 
Yes
No

















[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED







--------------------------------------------------------------------------------





Other Matters
1)
Have there been any changes in management since the last Compliance Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than [***] Dollars ($[***])?
Yes
No
 
 
 
 
4)
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries other than as already included in a Quarterly Report on Form 10-Q,
an Annual report on Form 10-K or a Current Report on Form 8-K? If yes, provide
copies of any such amendments or changes with this Compliance Certificate.
Yes
No







































































































[***]=CERTAIN CONFIDENTIAL INFORMATION OMITTED







--------------------------------------------------------------------------------







Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)


CASTLE BIOSCIENCES, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LENDER USE ONLY
 
 
 
 
 
 
Received by:
 
 
Date:
 
 
 
 
Verified by:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
Compliance Status:
Yes
No
 
 
















